DETAILED ACTION 
This application discloses the following embodiments:
Embodiment 1 - Figs. 1 through 7 drawn to a bracelet
Embodiment 2 - Figs. 8 through 14 drawn to a bracelet lacking the ends
Embodiment 3 - Figs. 15 through 21 drawn to a bracelet lacking the connector
Embodiment 4 - Figs. 22 through 28 drawn to a bracelet lacking the ends and connector
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I – Embodiments 1 and 2
Group II – Embodiments 3 and 4
The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  See Ex parte Sanford, 1914 CD 69; 204 OG 1346 (Comm'r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).
The connection is an important aspect of the overall design and the removal thereof may open the claim to a broader array of prior art. 
Because the designs are distinct for the reason(s) given above, and have acquired separate status in the art, restriction for examination purposes as indicated is proper (35 U.S.C. 121).

The examiner constructively elects Group I for examination in this application because it includes the embodiment which issued in the original patent.  

. Applicant is requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups. 
A divisional reissue application should be filed for the non-elected embodiments.

Should applicant traverse this requirement claiming the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over the prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Claim Rejections - 35 USC § 251
The claim rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The reissue declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Similarly, applicant’s “statement of an error” is not considered a acknowledgment of an error under the requirements.  Rather, the oath/declaration must specifically identify an error. In design patent practice this is taken to mean that the applicant must identify something in the original patent which was disclosed or claimed in error, or something that they failed to claim that they had a right to claim.  The explanation of the error must not rely on the drawings for an understanding of the error.
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the drawing disclosure fails to convey the design in clear and consistent terms. 
1. The appearances in the perspective views are inconsistent with the appearances in the elevation and plan views.  The cylindrical connect A is tilted or misaligned relative to the bracelet in the perspective views, whereas it is aligned with the bracelet in the rest of the views. This twisted/tilted appearance makes it appear that the ends of the bracelet do not directly overlap each other in the area of the connector.
2. B1 tapers where it enters the cap C in Fig. 1, whereas there is no taper in the front and rear views.  Overall, B1 appears to be irregular or uneven in the perspective view in comparison to the elevation and plan views.   
3. End piece B2 appears to be completely outside of the bracket ring in Fig. 1 whereas only a small piece of it is visible outside the ring in Fig. 4.  B2 also looks longer in Fig. 1 than in Fig. 2. 
4. The end caps C tilt downward much more sharply in the perspective views than in the elevation views.  

    PNG
    media_image1.png
    376
    316
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    364
    media_image3.png
    Greyscale


Drawings
The preliminary amendment does not comply with 37 CFR. 1.173 because the replacement drawings have not been labeled.  Each of the newly added figures must be labeled as "New."  The labels must be placed near each view or figure legend. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Specification
The double bracketing in the Fig. 6 description is incorrect.  Double bracketing is only employed when the subject matter was previously bracketed.  Newly bracketed matter should be enclosed by a single pair of brackets. 
In reissue practice, all amendments must be made relative to the original patent.  If anything is amended during the examination process, later amendments to the same subject matter must still be made relative to the original patent. 
Conclusion
	The claim is rejected under 35 U.S.C. § 251 and 35 U.S.C. § 112, (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh